Citation Nr: 1737727	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-36 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether F.C. is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He has active service from August 1958 to August 1960.

This matter became before the Board of Veterans' of Appeal (Board) on appeal from a December 2011 rating decision of the New York, New York Regional Office, which determined that F.C., the Veteran's step-daughter, may not be recognized as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.

In April 2016, the Veteran was afforded a hearing before the undersigned Veteran's Law Judge.  A transcript is of record.

The issue was remanded in July 2016 for further development.

Resolution of the appeal turns on the law as applied to the undisputed facts.  As the appeal, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's step-daughter, F.C., was born on September [redacted], 1966 and reached the age of 18 years in September 1984.

2.  F.C. has a permanent incapacity for self-support since birth.

3.  The Veteran and F.C.'s biological mother were legally married in February 2009.

4.  The evidence does not show that F.C. is a "child" of the Veteran before the age of 18 years for VA purposes.


CONCLUSION OF LAW

The criteria for recognition of the Veteran's step-daughter as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 have not been met.  38 U.S.C.A. §§ 101 (4) (A), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.315, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Recognition as a Helpless Child

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.  With regard to 38 C.F.R. § 3.356 factors, it is not disputed that F.C. has a permanent incapacity and was incapable of self-support prior to age of 18 years old.  However, at issue is whether F.C. is considered a "child" of the Veteran prior to age of 18 years.

The term "child of the veteran" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.

The term "stepchild" means a legitimate or an illegitimate child of the Veteran's spouse.  38 C.F.R. § 3.57; U.S.C. 101(4).

The term "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  Id.

Evidence to establish the fact of adoption includes a copy of the decree of adoption or a copy of the adoptive placement agreement.  If a jurisdiction requires petition to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate may substitute for a decree of adoption where a child is adopted into a Veteran's family.  38 C.F.R. § 3.210.

The outcome of this case turns on whether the evidence can establishes that P.C. was the Veteran's spouse before F.C. had her 18th birthday and/or that F.C. was legally adopted by the Veteran before the age of 18 years.  The evidence does not show that the Veteran legally adopted F.C. prior to the age of 18.  

With regard to the status of "spouse" prior to September 1984 (when F.C. turned age 18), the evidence reflects that they were legally married in February 2009.  (See Marriage Certificate).  Although they claimed to have lived together during the time period F.C. was a child (9 years old) and that he raised her, New York does not recognize common law marriage.  (June 2017 e-mail correspondence from Veteran).  Even if New York did recognize common law at the time, the Veteran and P.C. did not hold themselves out to the public as "married."  This is reflected in the December 21, 2007 VA Form 21-526 where the Veteran wrote that he was "engaged to" P.C., but lived together.  He also wrote "no" when asked whether he had dependent children.  Further, P.C. was technically legally married to someone else at the time.  (See June 2017 e-mail correspondence from Veteran).  There is no legal possibility that P.C. could be considered his "spouse" prior to September 1984; and therefore, F.C. does not meet the definition of "step-child" for VA helpless child purposes.

Specifically, the evidence would have to show that P.C. was the legal spouse of the Veteran prior to F.C. turning age 18 (18th birthday ) and that F.C. was a member of their household in order to be considered a "step-child" for helpless benefits purposes.

With regard to the argument that F.C. is an infant in all capacity; and therefore could never reach the age of majority, the Board finds that there is a clear distinction between mental capacity and physical age.  The statute specifically states "age of 18 years" and 18th birthday not "age of majority."  Because F.C. has lived on this earth for more than 18 years and the Veteran was not legally married to her mother or adopted by him at the time prior to her 18th birthday, she cannot be considered his "child." 

The Board is extremely sympathetic to the circumstances in this case.  However, it has no discretion.  Rather, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to recognition as a helpless child is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  38 U.S.C.A. § 7104 (c); 38 C.F.R. § 20.101 (a).  Significantly, moreover, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).

Therefore, the claim for recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 must be denied.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent this is a legal issue to which the Veteran disagrees, this decision can be appealed to the U.S. Court of Appeals for Veterans Claims.  


ORDER

The claim for recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


